DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
 
Response to Amendment
The amendment filed 23 December 2020 has been entered.
Claims 1 and 3-4 remain pending in the application, wherein claim 1 has been amended and claim 4 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (JP 2005-013153, previously cited) in view of Niitsuma et al. (US Pat. No. 8,925,846, previously cited) and Takamatsu et al. (US PGPub. No. 2014/0291430).
Claims 1, 3, and 4: Koike teaches a reel body of a fishing reel (p. 4 of description) which is made of an aluminum alloy (p. 3 of description) and coated to achieve high corrosion resistance (p. 1 of description).  A coating layer is selectively sprayed on the molded article (i.e. a coating layer is formed on the die-cast aluminum alloy) (p. 3 of description).  The coating layer is formed of powder particles of aluminum having higher aluminum purity as compared with the die cast material (i.e. the coating layer is an aluminum with higher aluminum purity than the die-cast aluminum alloy) (p. 3 of description).  An alumite layer is formed on the entire surface including the coating layer by anodic oxidation (i.e. an anodic oxide film is formed on the coating layer) (p. 4 of description).  Koike teaches that the coating layer is selectively sprayed on the entire surface, the exposed outer side surface, or a part of the outer side surface (p. 3 of description).  This is considered to teach where the reel body has different regions where at least some of the regions include the coating layer (i.e. a first surface treatment region).  Koike further teaches that the alumite layer is formed on the entire surface by anodic oxidation (p. 4 of description).  This is considered to teach where a region of the reel body (i.e. a second surface treatment region) has an anodic oxide film formed on the die-cast aluminum alloy, regardless of the presence of absence of the coating layer between them.  However, Koike does not teach explicitly which parts of the fishing reel are considered to be a precision finishing part requiring a predetermined dimensional precision.
In a related field of endeavor, Niitsuma teaches that in fishing reels it is required to highly accurately produce an inter-gear clearance in reducing modules of a drive gear and a pinion gear that serve to transmit rotation of the handle shaft, to highly accurately dispose the handle shaft to which the drive gear is fixed and a spool shaft to which the pinion gear is mounted, and to highly accurately form the inner peripheries of bearing mounting parts of the reel unit (i.e. a reel body) where bearings are respectively mounted for supporting the handle shaft and the spool shaft (Col. 1, lines 32-44) (i.e. precision finishing parts requiring a predetermined dimensional precision).  
As Koike and Niitsuma both teach fishing reels made of aluminum alloy, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corrosion resistant coating taught by Koike to include where the outer member of the bearing mounting parts, which are made of aluminum that has been anodized, are affixed to the cover after the cover has been coated with a corrosion resistant coating as taught by Niitsuma so that the highly accurate inner peripheries of the bearing mounting parts can be preserved, and one would have had a reasonable expectation of success.  Since Koike teaches that the coating layer 
In a related field of endeavor, Takamatsu teaches a reel part with an inner member and an outer member (paragraph 0009).  The inner member and outer member can be affixed to each other by press fitting (paragraph 0015), plastic deformation (paragraph 0016), bonding (paragraph 0017), threaded engagement (paragraph 0018), or detent part (paragraph 0019) so that they can be reliably rotated integrally (paragraph 0019).  The inner member may be an aluminum alloy etc. with a corrosion-resistant layer such as an anodic oxide layer that can be formed on the entire surface of the inner member including its through-hole that is rotatably mounted to the drive axle (paragraph 0054) (i.e. an anodic oxide coating positioned directly adjacent to a rotational drive shaft).
As Koike, Niitsuma, and Takamatsu all teach fishing reel components that may be made of anodized aluminum, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Koike and Niitsuma to include where the inner member may be made of an aluminum alloy with an anodic oxide layer formed on its 

Response to Arguments
Applicant’s arguments, see p. 4-6, filed 23 December 2020, with respect to the rejection of claims 1 and 3 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koike (JP 2005-13153, previously cited), Niitsuma et al. (US Pat. No. 8,952,846, previously cited) and Takamatsu et al. (2014/0291430) as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784